Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 1 and 13 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
 Independent claims 1 and 13 : The prior art of record does not teach or the limitations i"comparing the incomplete input string to the stored string to determine a plurality of similarity metrics that measure a difference between the incomplete input string and the stored string, wherein the plurality of similarity metrics include at least one distance metric and at least one phonetic metric, wherein a distance metric measures a difference between characters in the incomplete input string and the stored string, and wherein a phonetic metric measures a difference in phonemes between the incomplete input string and the stored string; and providing the plurality of similarity metrics as input features to a machine learning model to obtain a similarity score, wherein the similarity score provides a probability that the stored string matches the incomplete input string;" as recited in each of  claims 1 and 13.  The closest prior art to the invention is Bilenko, which teaches distance metric learning using Support Vector Machine, but does not teach using a distance metric and a phonetic metric as input features to a machine learning model for the determination of text similarity.

Dependent claims 2, 5-9, 11-12, 14 and 16-24 are also allowed at least due to their dependency on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122